Title: To Benjamin Franklin from Thomas Foulger, 1 August 1774
From: Foulger, Thomas
To: Franklin, Benjamin


Honoured Sir
London Augt 1. 1774
I have been so unhappy with the rest of my Friends to come to town in your Absence, we have made some Inquirey which I leave the Bearer to Inform you off, which I hope you will give him your Oppinion shall be very glad to recieve a Line from you when it is Convenient Especily before you Leave the Country. I am with the Greatest Esteem your Most Oblig’d Humble Servant
Tho Foulger
 
Addressed: Benjn. Franklin Esqr / Caraven Street
